— In a defamation action, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Di Paola, J.), dated September 11, 1981, as granted plaintiff’s motion to amend the complaint to include a cause of action for abusive discharge. Order reversed insofar as appealed from, on the law, with costs, and plaintiff’s motion to amend the complaint is denied (see Murphy, v American Home Prods. Corp., 58 NY2d 293). Damiani, J. P., Titone, Lazer and Mangano, JJ., concur.